"Walton, J.
Sarah Ann Hobart, by her last will and testament, bequeathed $2,000 to the American Bible Society. She also made bequests to other charitable societies, amounting in all to $13,000 ; and directed that these legacies be paid as soon after her decease as her executors could “conveniently make the necessary arrangements for so doing.” The testatrix died April 28, 1874. The legacy to the Bible Society was paid November 23, 1876. The Society claims that after the expiration of a year from the death of the testatrix they were entitled to interest on the legacy; and this action is brought to recover it.
We think the action cannot be maintained. It seems to us that the legacy was paid as soon as the executors could “ conveniently make the necessary arrangements for so doing.” Besides, when, as in this case, interest is recoverable, if recoverable at all, merely as damages, an action cannot be maintained for its recovery, after payment of the principal. If, by the terms of a contract or a bequest, a party is entitled to interest, undoubtedly an action may be maintained to recover it, even after the principal has been paid. But when the contract or the bequest is silent as to interest, so that, if it can be recovered at all, it can only be recovered as damages, an' action to recover it cannot be maintained, after payment of the principal. Fake v. Eddy, 15 Wend. 76. Tillotson v. Preston, 3 John. 229. Sedgwick on Damages, 5th ed. 445.
In the case last cited the court say that “ if the plaintiff has accepted the principal he cannot afterwards bring an action for the interest.”

Judgment for defendant.

Apbleton, C. J., Barrows, Yirg-in and Libbey, JJ., concurred.